UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6519



ELLIS RICHARD DOUGLAS, JR.,

                                            Plaintiff - Appellant,

          versus

GRAHAM SYLVESTER, Officer; BRIAN BACON, Of-
ficer; ELFRAM BOWIE, Officer; CARL TROGDON,
Officer; MICHAEL VAUGH, Officer; JESSE KNIGHT,
Officer,

                                           Defendants - Appellees,
          and


CHARLES DAWKINS, Officer,

                                                         Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-90-940-K)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
Ellis Richard Douglas, Jr., Appellant Pro Se.      Robert Charles
Verderaime, VERDERAIME & DUBOIS, Baltimore,        Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant Ellis Douglas appeals the jury's verdict for the
Defendants in his 42 U.S.C. § 1983 (1988) civil action. Douglas,

who brought this suit alleging excessive force by several police

officers when they arrested him, urges overturning the jury's ver-

dict because he alleges that the police officers committed perjury

during the trial. We have reviewed the record and find no rever-

sible error.

     Accordingly, we affirm the jury's verdict. Additionally, we
deny Douglas's motion to appoint counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2